Citation Nr: 1517129	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  07-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for a left ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1984 to March 1987, January 1992 to January 1995, January 2003 to July 2004, January 2005 to October 2005, March 2006 to March 2007, January 2008 to November 2008, June 6, 2009 to June 26, 2009, May 2010 to July 2011, September 2011 to August 2012, and February 2013 to October 2013.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In March 2011, the Board remanded the case to the RO for additional development.  The Board is satisfied that there was at the very least substantial compliance with its March 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDING OF FACT

The Veteran's residuals from a left ankle avulsion fracture with degenerative joint disease do not result in any limitation of range of motion or pain on motion.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5271 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

When VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  38 U.S.C.A. § 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

In this case, the Veteran's claim for service connection was granted; the Veteran has appealed the downstream issue of the rating that has been assigned.  Under these circumstances, because the original claim was granted, there are no further notice requirements under the aforementioned law.  Furthermore, neither the Veteran nor her representative has alleged that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined. 

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In the instant case, the Veteran was provided with examinations in April 2007, February 2008, and May 2014.  The February 2008 examination report indicates that examiner reviewed the Veteran's VA medical records.  The May 2014 examination report indicates that the examiner reviewed the Veteran's claims file.  All examiners recorded the Veteran's current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2, see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal, only that her symptoms had increased, which resulted in the previous remand.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board notes that the Veteran's last examination of her left ankle disability is now almost a year old.  However, the mere passage of time since this examination is not reason enough, alone, to require reexamination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's left ankle disability May 2014 examination, and neither the Veteran nor her representative has contended the contrary.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Initial Compensable Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes (DC) identifies the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was granted for residuals of a left ankle avulsion fracture in the May 2005 rating decision.  The Veteran was assigned a noncompensable rating under DC 5271, based on limitation of motion of the ankle with an effective date granted as of the day the Veteran left a stint of active duty.  The Veteran disagreed with the initial rating that was assigned, arguing that she is entitled to a compensable rating as her residuals from a left ankle avulsion fracture are more severe than currently rated.  Specifically, she reported that she must limit her walking and jogging to flat surfaces, she must wear shoes that support her ankle, and she must conduct ankle stretching and strengthening exercises for the rest of her life.

With respect to disabilities of the ankle, 38 C.F.R. § 4.71a, DCs 5270 through 5274, set forth relevant provisions.  Specifically, DC 5271, which governs ankle limited range of motion, provides a 10 percent rating for moderate limitation of motion and a 20 percent rating for marked limitation of motion.

The Schedule provides that the normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II. 

The record contains no objective evidence of any limitation of motion of the Veteran's ankle.  For example, at an April 2007 VA examination, she demonstrated normal left ankle range of motion.  At a February 2010 VA examination, she demonstrated normal range of motion after three repetitions.  However, x-rays of her left ankle established degenerative joint disease.  At the May 2014 VA examination, she had normal range of motion both initially and after repetitive use testing.  In addition, there is no indication of any limitation of motion present in either her VA or private treatment records.

A compensable rating for her left ankle disability is also possible under DC 5270, ankylosis of the ankle.  See 38 C.F.R. § 4.71a , DC 5270.  However, ankylosis of the left ankle has not been alleged or demonstrated.  The most recent May 2014 VA examination notes that the Veteran does not have ankylosis of the left ankle.  Therefore, a rating on the basis of ankylosis is not appropriate.  A compensable rating is not warranted under DC 5270. 

The Board also has considered the other diagnostic code criteria pertaining to the ankle.  A compensable rating is not available under DC 5272, ankylosis of subastragalar or tarsal joint, DC 5273, malunion of the os calcis or astragalus, or DC 5274, astragalectomy, as none of these disabilities are shown and the Veteran has not had ankle surgery.  See 38 C.F.R. § 4.71a.  Additionally, there is no showing or allegation that the Veteran's left ankle has ever been replaced.

Where a diagnostic code is predicated on loss of motion, VA must also consider 38 C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, incoordination, or pain on movement of a joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, a compensable rating for the Veteran's service-connected left ankle disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's medical records show that while she fractured her ankle in June 2004, by September 2004, she denied pain, her left ankle was found to be stable, she had a normal gait, and she could easily toe and heel walk.  In December 2004, she reported no pain.  In September 2005, she had no musculoskeletal complaints, examination of her feet and lower extremities was normal, and she had no problems with her left ankle.  At the February 2007 VA examination, she specifically denied any pain, weakness, stiffness, swelling, additional heat, redness, instability, locking, fatigability, or lack of endurance with regard to her left ankle.  She also reported she remained independent in activities of daily living.  In February 2008, she had no musculoskeletal complaints.  In October 2008, she was in no acute distress, she had normal balance, her gait and stance were normal, and her toe and heel walking were normal.  In July 2009, she reported that she ran three miles every other day.  On examination, she moved her lower extremities equally, she retained full strength, and she had normal muscle tone.  At the February 2010 VA examination, she ambulated with a steady gait and had no objective evidence of pain in her ankle, either at rest of during active range or motion testing.  There was also no objective evidence of edema, effusion, instability, tenderness, redness, heat, abnormal movement, guarding of movement, deformity, malalignment, drainage, or weakness.  In November 2012, she had full ankle strength with no muscle atrophy.  In April 2014, she ambulated with east.  At the May 2014 VA examination, she had normal strength of the left ankle, normal joint stability, and had no functional impact on her ability to work, although she reported that her left ankle interfered with her sitting, standing, and weight-bearing.  It is noted that even after repetitive motion testing, there was no objective evidence of painful motion.

The Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's left ankle undoubtedly causes some issues.  However, the record contains no evidence showing that her left ankle disability rises to the level of assignment of a compensable rating.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

Here, the Veteran has not specifically identified any left ankle symptoms which would merit a higher schedular rating (such as ankylosis or an ankle replacement).  Rather, the left ankle symptoms that have been described are what has been determined are consistent with a noncompensable rating.  

In reaching this decision, the Board is aware that the Veteran has been diagnosed with degenerative joint disease in her left ankle.  However, as described, the Veteran has not described painful motion in the joint.  Under 38 C.F.R. § 4.71a, DC 5003, a compensable rating may be assigned for arthritis, but to do so, it must be shown that there is limitation of motion in the joint and the limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  As noted, these symptoms have not been shown here, as the Veteran has routinely demonstrated painfree motion in her ankle.  Likewise, 38 C.F.R. § 4.59 mandates a compensable rating when there is painful, unstable, or malaligned joints, due to healed injury.  However, again, despite multiple VA examinations during the course of her appeal, the Veteran has not been shown to experience sufficient residuals of her left ankle fracture as to warrant a compensable rating. 


As such, the criteria for a compensable schedular rating for the Veteran's left ankle disability have not been met, and the Veteran's claim is denied.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence suggests that the symptomatology of the Veteran's left ankle disability is reasonably contemplated by the schedular rating criteria discussed above.  Specifically, the Veteran's left ankle disability was applied to the applicable rating criteria, general counsel opinions, and case law.  The Veteran was found to have a noncompensable rating under DC 5271.  Although the DC in this case allows for higher ratings, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's left ankle disability is unique or unusual in any way.  As such, referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that she is unemployable on account of her service connected left ankle disability.  Thus, the Board finds that Rice is inapplicable 


ORDER

An initial compensable rating for a left ankle disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


